Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 1 of 483




                                                                            P00000130660
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 2 of 483




                                                                            P00000130661
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 3 of 483




                                                                            P00000130662
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 4 of 483




                                                                            P00000130663
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 5 of 483




                                                                            P00000130664
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 6 of 483




                                                                            P00000130665
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 7 of 483




                                                                            P00000130666
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 8 of 483




                                                                            P00000130667
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 9 of 483




                                                                            P00000130668
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 10 of 483




                                                                         P00000130669
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 11 of 483




                                                                         P00000130670
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 12 of 483




                                                                         P00000130671
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 13 of 483




                                                                         P00000130672
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 14 of 483




                                                                         P00000130673
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 15 of 483




                                                                         P00000130674
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 16 of 483




                                                                         P00000130675
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 17 of 483




                                                                         P00000130676
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 18 of 483




                                                                         P00000130677
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 19 of 483




                                                                         P00000130678
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 20 of 483




                                                                         P00000130679
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 21 of 483




                                                                         P00000130680
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 22 of 483




                                                                         P00000130681
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 23 of 483




                                                                         P00000130682
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 24 of 483




                                                                         P00000130683
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 25 of 483




                                                                         P00000130684
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 26 of 483




                                                                         P00000130685
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 27 of 483




                                                                         P00000130686
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 28 of 483




                                                                         P00000130687
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 29 of 483




                                                                         P00000130688
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 30 of 483




                                                                         P00000130689
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 31 of 483




                                                                         P00000130690
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 32 of 483




                                                                         P00000130691
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 33 of 483




                                                                         P00000130692
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 34 of 483




                                                                         P00000130693
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 35 of 483




                                                                         P00000130694
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 36 of 483




                                                                         P00000130695
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 37 of 483




                                                                         P00000130696
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 38 of 483




                                                                         P00000130697
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 39 of 483




                                                                         P00000130698
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 40 of 483




                                                                         P00000130699
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 41 of 483




                                                                         P00000130700
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 42 of 483




                                                                         P00000130701
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 43 of 483




                                                                         P00000130702
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 44 of 483




                                                                         P00000130703
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 45 of 483




                                                                         P00000130704
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 46 of 483




                                                                         P00000130705
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 47 of 483




                                                                         P00000130706
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 48 of 483




                                                                         P00000130707
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 49 of 483




                                                                         P00000130708
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 50 of 483




                                                                         P00000130709
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 51 of 483




                                                                         P00000130710
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 52 of 483




                                                                         P00000130711
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 53 of 483




                                                                         P00000130712
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 54 of 483




                                                                         P00000130713
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 55 of 483




                                                                         P00000130714
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 56 of 483




                                                                         P00000130715
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 57 of 483




                                                                         P00000130716
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 58 of 483




                                                                         P00000130717
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 59 of 483




                                                                         P00000130718
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 60 of 483




                                                                         P00000130719
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 61 of 483




                                                                         P00000130720
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 62 of 483




                                                                         P00000130721
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 63 of 483




                                                                         P00000130722
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 64 of 483




                                                                         P00000130723
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 65 of 483




                                                                         P00000130724
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 66 of 483




                                                                         P00000130725
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 67 of 483




                                                                         P00000130726
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 68 of 483




                                                                         P00000130727
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 69 of 483




                                                                         P00000130728
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 70 of 483




                                                                         P00000130729
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 71 of 483




                                                                         P00000130730
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 72 of 483




                                                                         P00000130731
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 73 of 483




                                                                         P00000130732
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 74 of 483




                                                                         P00000130733
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 75 of 483




                                                                         P00000130734
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 76 of 483




                                                                         P00000130735
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 77 of 483




                                                                         P00000130736
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 78 of 483




                                                                         P00000130737
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 79 of 483




                                                                         P00000130738
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 80 of 483




                                                                         P00000130739
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 81 of 483




                                                                         P00000130740
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 82 of 483




                                                                         P00000130741
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 83 of 483




                                                                         P00000130742
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 84 of 483




                                                                         P00000130743
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 85 of 483




                                                                         P00000130744
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 86 of 483




                                                                         P00000130745
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 87 of 483




                                                                         P00000130746
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 88 of 483




                                                                         P00000130747
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 89 of 483




                                                                         P00000130748
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 90 of 483




                                                                         P00000130749
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 91 of 483




                                                                         P00000130750
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 92 of 483




                                                                         P00000130751
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 93 of 483




                                                                         P00000130752
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 94 of 483




                                                                         P00000130753
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 95 of 483




                                                                         P00000130754
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 96 of 483




                                                                         P00000130755
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 97 of 483




                                                                         P00000130756
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 98 of 483




                                                                         P00000130757
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 99 of 483




                                                                         P00000130758
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 100 of 483




                                                                          P00000130759
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 101 of 483




                                                                          P00000130760
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 102 of 483




                                                                          P00000130761
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 103 of 483




                                                                          P00000130762
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 104 of 483




                                                                          P00000130763
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 105 of 483




                                                                          P00000130764
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 106 of 483




                                                                          P00000130765
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 107 of 483




                                                                          P00000130766
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 108 of 483




                                                                          P00000130767
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 109 of 483




                                                                          P00000130768
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 110 of 483




                                                                          P00000130769
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 111 of 483




                                                                          P00000130770
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 112 of 483




                                                                          P00000130771
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 113 of 483




                                                                          P00000130772
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 114 of 483




                                                                          P00000130773
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 115 of 483




                                                                          P00000130774
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 116 of 483




                                                                          P00000130775
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 117 of 483




                                                                          P00000130776
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 118 of 483




                                                                          P00000130777
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 119 of 483




                                                                          P00000130778
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 120 of 483




                                                                          P00000130779
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 121 of 483




                                                                          P00000130780
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 122 of 483




                                                                          P00000130781
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 123 of 483




                                                                          P00000130782
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 124 of 483




                                                                          P00000130783
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 125 of 483




                                                                          P00000130784
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 126 of 483




                                                                          P00000130785
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 127 of 483




                                                                          P00000130786
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 128 of 483




                                                                          P00000130787
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 129 of 483




                                                                          P00000130788
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 130 of 483




                                                                          P00000130789
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 131 of 483




                                                                          P00000130790
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 132 of 483




                                                                          P00000130791
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 133 of 483




                                                                          P00000130792
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 134 of 483




                                                                          P00000130793
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 135 of 483




                                                                          P00000130794
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 136 of 483




                                                                          P00000130795
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 137 of 483




                                                                          P00000130796
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 138 of 483




                                                                          P00000130797
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 139 of 483




                                                                          P00000130798
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 140 of 483




                                                                          P00000130799
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 141 of 483




                                                                          P00000130800
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 142 of 483




                                                                          P00000130801
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 143 of 483




                                                                          P00000130802
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 144 of 483




                                                                          P00000130803
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 145 of 483




                                                                          P00000130804
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 146 of 483




                                                                          P00000130805
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 147 of 483




                                                                          P00000130806
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 148 of 483




                                                                          P00000130807
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 149 of 483




                                                                          P00000130808
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 150 of 483




                                                                          P00000130809
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 151 of 483




                                                                          P00000130810
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 152 of 483




                                                                          P00000130811
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 153 of 483




                                                                          P00000130812
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 154 of 483




                                                                          P00000130813
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 155 of 483




                                                                          P00000130814
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 156 of 483




                                                                          P00000130815
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 157 of 483




                                                                          P00000130816
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 158 of 483




                                                                          P00000130817
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 159 of 483




                                                                          P00000130818
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 160 of 483




                                                                          P00000130819
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 161 of 483




                                                                          P00000130820
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 162 of 483




                                                                          P00000130821
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 163 of 483




                                                                          P00000130822
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 164 of 483




                                                                          P00000130823
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 165 of 483




                                                                          P00000130824
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 166 of 483




                                                                          P00000130825
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 167 of 483




                                                                          P00000130826
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 168 of 483




                                                                          P00000130827
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 169 of 483




                                                                          P00000130828
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 170 of 483




                                                                          P00000130829
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 171 of 483




                                                                          P00000130830
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 172 of 483




                                                                          P00000130831
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 173 of 483




                                                                          P00000130832
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 174 of 483




                                                                          P00000130833
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 175 of 483




                                                                          P00000130834
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 176 of 483




                                                                          P00000130835
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 177 of 483




                                                                          P00000130836
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 178 of 483




                                                                          P00000130837
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 179 of 483




                                                                          P00000130838
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 180 of 483




                                                                          P00000130839
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 181 of 483




                                                                          P00000130840
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 182 of 483




                                                                          P00000130841
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 183 of 483




                                                                          P00000130842
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 184 of 483




                                                                          P00000130843
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 185 of 483




                                                                          P00000130844
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 186 of 483




                                                                          P00000130845
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 187 of 483




                                                                          P00000130846
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 188 of 483




                                                                          P00000130847
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 189 of 483




                                                                          P00000130848
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 190 of 483




                                                                          P00000130849
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 191 of 483




                                                                          P00000130850
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 192 of 483




                                                                          P00000130851
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 193 of 483




                                                                          P00000130852
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 194 of 483




                                                                          P00000130853
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 195 of 483




                                                                          P00000130854
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 196 of 483




                                                                          P00000130855
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 197 of 483




                                                                          P00000130856
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 198 of 483




                                                                          P00000130857
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 199 of 483




                                                                          P00000130858
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 200 of 483




                                                                          P00000130859
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 201 of 483




                                                                          P00000130860
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 202 of 483




                                                                          P00000130861
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 203 of 483




                                                                          P00000130862
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 204 of 483




                                                                          P00000130863
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 205 of 483




                                                                          P00000130864
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 206 of 483




                                                                          P00000130865
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 207 of 483




                                                                          P00000130866
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 208 of 483




                                                                          P00000130867
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 209 of 483




                                                                          P00000130868
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 210 of 483




                                                                          P00000130869
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 211 of 483




                                                                          P00000130870
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 212 of 483




                                                                          P00000130871
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 213 of 483




                                                                          P00000130872
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 214 of 483




                                                                          P00000130873
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 215 of 483




                                                                          P00000130874
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 216 of 483




                                                                          P00000130875
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 217 of 483




                                                                          P00000130876
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 218 of 483




                                                                          P00000130877
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 219 of 483




                                                                          P00000130878
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 220 of 483




                                                                          P00000130879
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 221 of 483




                                                                          P00000130880
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 222 of 483




                                                                          P00000130881
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 223 of 483




                                                                          P00000130882
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 224 of 483




                                                                          P00000130883
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 225 of 483




                                                                          P00000130884
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 226 of 483




                                                                          P00000130885
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 227 of 483




                                                                          P00000130886
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 228 of 483




                                                                          P00000130887
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 229 of 483




                                                                          P00000130888
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 230 of 483




                                                                          P00000130889
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 231 of 483




                                                                          P00000130890
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 232 of 483




                                                                          P00000130891
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 233 of 483




                                                                          P00000130892
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 234 of 483




                                                                          P00000130893
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 235 of 483




                                                                          P00000130894
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 236 of 483




                                                                          P00000130895
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 237 of 483




                                                                          P00000130896
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 238 of 483




                                                                          P00000130897
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 239 of 483




                                                                          P00000130898
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 240 of 483




                                                                          P00000130899
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 241 of 483




                                                                          P00000130900
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 242 of 483




                                                                          P00000130901
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 243 of 483




                                                                          P00000130902
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 244 of 483




                                                                          P00000130903
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 245 of 483




                                                                          P00000130904
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 246 of 483




                                                                          P00000130905
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 247 of 483




                                                                          P00000130906
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 248 of 483




                                                                          P00000130907
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 249 of 483




                                                                          P00000130908
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 250 of 483




                                                                          P00000130909
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 251 of 483




                                                                          P00000130910
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 252 of 483




                                                                          P00000130911
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 253 of 483




                                                                          P00000130912
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 254 of 483




                                                                          P00000130913
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 255 of 483




                                                                          P00000130914
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 256 of 483




                                                                          P00000130915
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 257 of 483




                                                                          P00000130916
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 258 of 483




                                                                          P00000130917
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 259 of 483




                                                                          P00000130918
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 260 of 483




                                                                          P00000130919
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 261 of 483




                                                                          P00000130920
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 262 of 483




                                                                          P00000130921
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 263 of 483




                                                                          P00000130922
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 264 of 483




                                                                          P00000130923
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 265 of 483




                                                                          P00000130924
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 266 of 483




                                                                          P00000130925
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 267 of 483




                                                                          P00000130926
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 268 of 483




                                                                          P00000130927
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 269 of 483




                                                                          P00000130928
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 270 of 483




                                                                          P00000130929
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 271 of 483




                                                                          P00000130930
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 272 of 483




                                                                          P00000130931
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 273 of 483




                                                                          P00000130932
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 274 of 483




                                                                          P00000130933
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 275 of 483




                                                                          P00000130934
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 276 of 483




                                                                          P00000130935
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 277 of 483




                                                                          P00000130936
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 278 of 483




                                                                          P00000130937
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 279 of 483




                                                                          P00000130938
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 280 of 483




                                                                          P00000130939
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 281 of 483




                                                                          P00000130940
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 282 of 483




                                                                          P00000130941
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 283 of 483




                                                                          P00000130942
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 284 of 483




                                                                          P00000130943
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 285 of 483




                                                                          P00000130944
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 286 of 483




                                                                          P00000130945
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 287 of 483




                                                                          P00000130946
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 288 of 483




                                                                          P00000130947
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 289 of 483




                                                                          P00000130948
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 290 of 483




                                                                          P00000130949
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 291 of 483




                                                                          P00000130950
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 292 of 483




                                                                          P00000130951
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 293 of 483




                                                                          P00000130952
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 294 of 483




                                                                          P00000130953
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 295 of 483




                                                                          P00000130954
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 296 of 483




                                                                          P00000130955
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 297 of 483




                                                                          P00000130956
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 298 of 483




                                                                          P00000130957
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 299 of 483




                                                                          P00000130958
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 300 of 483




                                                                          P00000130959
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 301 of 483




                                                                          P00000130960
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 302 of 483




                                                                          P00000130961
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 303 of 483




                                                                          P00000130962
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 304 of 483




                                                                          P00000130963
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 305 of 483




                                                                          P00000130964
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 306 of 483




                                                                          P00000130965
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 307 of 483




                                                                          P00000130966
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 308 of 483




                                                                          P00000130967
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 309 of 483




                                                                          P00000130968
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 310 of 483




                                                                          P00000130969
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 311 of 483




                                                                          P00000130970
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 312 of 483




                                                                          P00000130971
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 313 of 483




                                                                          P00000130972
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 314 of 483




                                                                          P00000130973
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 315 of 483




                                                                          P00000130974
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 316 of 483




                                                                          P00000130975
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 317 of 483




                                                                          P00000130976
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 318 of 483




                                                                          P00000130977
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 319 of 483




                                                                          P00000130978
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 320 of 483




                                                                          P00000130979
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 321 of 483




                                                                          P00000130980
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 322 of 483




                                                                          P00000130981
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 323 of 483




                                                                          P00000130982
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 324 of 483




                                                                          P00000130983
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 325 of 483




                                                                          P00000130984
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 326 of 483




                                                                          P00000130985
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 327 of 483




                                                                          P00000130986
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 328 of 483




                                                                          P00000130987
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 329 of 483




                                                                          P00000130988
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 330 of 483




                                                                          P00000130989
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 331 of 483




                                                                          P00000130990
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 332 of 483




                                                                          P00000130991
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 333 of 483




                                                                          P00000130992
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 334 of 483




                                                                          P00000130993
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 335 of 483




                                                                          P00000130994
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 336 of 483




                                                                          P00000130995
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 337 of 483




                                                                          P00000130996
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 338 of 483




                                                                          P00000130997
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 339 of 483




                                                                          P00000130998
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 340 of 483




                                                                          P00000130999
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 341 of 483




                                                                          P00000131000
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 342 of 483




                                                                          P00000131001
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 343 of 483




                                                                          P00000131002
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 344 of 483




                                                                          P00000131003
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 345 of 483




                                                                          P00000131004
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 346 of 483




                                                                          P00000131005
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 347 of 483




                                                                          P00000131006
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 348 of 483




                                                                          P00000131007
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 349 of 483




                                                                          P00000131008
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 350 of 483




                                                                          P00000131009
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 351 of 483




                                                                          P00000131010
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 352 of 483




                                                                          P00000131011
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 353 of 483




                                                                          P00000131012
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 354 of 483




                                                                          P00000131013
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 355 of 483




                                                                          P00000131014
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 356 of 483




                                                                          P00000131015
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 357 of 483




                                                                          P00000131016
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 358 of 483




                                                                          P00000131017
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 359 of 483




                                                                          P00000131018
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 360 of 483




                                                                          P00000131019
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 361 of 483




                                                                          P00000131020
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 362 of 483




                                                                          P00000131021
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 363 of 483




                                                                          P00000131022
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 364 of 483




                                                                          P00000131023
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 365 of 483




                                                                          P00000131024
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 366 of 483




                                                                          P00000131025
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 367 of 483




                                                                          P00000131026
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 368 of 483




                                                                          P00000131027
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 369 of 483




                                                                          P00000131028
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 370 of 483




                                                                          P00000131029
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 371 of 483




                                                                          P00000131030
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 372 of 483




                                                                          P00000131031
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 373 of 483




                                                                          P00000131032
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 374 of 483




                                                                          P00000131033
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 375 of 483




                                                                          P00000131034
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 376 of 483




                                                                          P00000131035
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 377 of 483




                                                                          P00000131036
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 378 of 483




                                                                          P00000131037
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 379 of 483




                                                                          P00000131038
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 380 of 483




                                                                          P00000131039
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 381 of 483




                                                                          P00000131040
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 382 of 483




                                                                          P00000131041
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 383 of 483




                                                                          P00000131042
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 384 of 483




                                                                          P00000131043
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 385 of 483




                                                                          P00000131044
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 386 of 483




                                                                          P00000131045
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 387 of 483




                                                                          P00000131046
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 388 of 483




                                                                          P00000131047
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 389 of 483




                                                                          P00000131048
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 390 of 483




                                                                          P00000131049
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 391 of 483




                                                                          P00000131050
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 392 of 483




                                                                          P00000131051
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 393 of 483




                                                                          P00000131052
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 394 of 483




                                                                          P00000131053
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 395 of 483




                                                                          P00000131054
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 396 of 483




                                                                          P00000131055
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 397 of 483




                                                                          P00000131056
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 398 of 483




                                                                          P00000131057
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 399 of 483




                                                                          P00000131058
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 400 of 483




                                                                          P00000131059
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 401 of 483




                                                                          P00000131060
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 402 of 483




                                                                          P00000131061
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 403 of 483




                                                                          P00000131062
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 404 of 483




                                                                          P00000131063
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 405 of 483




                                                                          P00000131064
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 406 of 483




                                                                          P00000131065
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 407 of 483




                                                                          P00000131066
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 408 of 483




                                                                          P00000131067
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 409 of 483




                                                                          P00000131068
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 410 of 483




                                                                          P00000131069
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 411 of 483




                                                                          P00000131070
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 412 of 483




                                                                          P00000131071
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 413 of 483




                                                                          P00000131072
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 414 of 483




                                                                          P00000131073
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 415 of 483




                                                                          P00000131074
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 416 of 483




                                                                          P00000131075
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 417 of 483




                                                                          P00000131076
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 418 of 483




                                                                          P00000131077
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 419 of 483




                                                                          P00000131078
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 420 of 483




                                                                          P00000131079
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 421 of 483




                                                                          P00000131080
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 422 of 483




                                                                          P00000131081
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 423 of 483




                                                                          P00000131082
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 424 of 483




                                                                          P00000131083
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 425 of 483




                                                                          P00000131084
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 426 of 483




                                                                          P00000131085
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 427 of 483




                                                                          P00000131086
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 428 of 483




                                                                          P00000131087
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 429 of 483




                                                                          P00000131088
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 430 of 483




                                                                          P00000131089
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 431 of 483




                                                                          P00000131090
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 432 of 483




                                                                          P00000131091
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 433 of 483




                                                                          P00000131092
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 434 of 483




                                                                          P00000131093
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 435 of 483




                                                                          P00000131094
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 436 of 483




                                                                          P00000131095
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 437 of 483




                                                                          P00000131096
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 438 of 483




                                                                          P00000131097
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 439 of 483




                                                                          P00000131098
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 440 of 483




                                                                          P00000131099
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 441 of 483




                                                                          P00000131100
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 442 of 483




                                                                          P00000131101
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 443 of 483




                                                                          P00000131102
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 444 of 483




                                                                          P00000131103
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 445 of 483




                                                                          P00000131104
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 446 of 483




                                                                          P00000131105
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 447 of 483




                                                                          P00000131106
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 448 of 483




                                                                          P00000131107
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 449 of 483




                                                                          P00000131108
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 450 of 483




                                                                          P00000131109
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 451 of 483




                                                                          P00000131110
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 452 of 483




                                                                          P00000131111
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 453 of 483




                                                                          P00000131112
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 454 of 483




                                                                          P00000131113
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 455 of 483




                                                                          P00000131114
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 456 of 483




                                                                          P00000131115
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 457 of 483




                                                                          P00000131116
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 458 of 483




                                                                          P00000131117
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 459 of 483




                                                                          P00000131118
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 460 of 483




                                                                          P00000131119
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 461 of 483




                                                                          P00000131120
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 462 of 483




                                                                          P00000131121
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 463 of 483




                                                                          P00000131122
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 464 of 483




                                                                          P00000131123
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 465 of 483




                                                                          P00000131124
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 466 of 483




                                                                          P00000131125
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 467 of 483




                                                                          P00000131126
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 468 of 483




                                                                          P00000131127
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 469 of 483




                                                                          P00000131128
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 470 of 483




                                                                          P00000131129
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 471 of 483




                                                                          P00000131130
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 472 of 483




                                                                          P00000131131
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 473 of 483




                                                                          P00000131132
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 474 of 483




                                                                          P00000131133
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 475 of 483




                                                                          P00000131134
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 476 of 483




                                                                          P00000131135
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 477 of 483




                                                                          P00000131136
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 478 of 483




                                                                          P00000131137
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 479 of 483




                                                                          P00000131138
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 480 of 483




                                                                          P00000131139
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 481 of 483




                                                                          P00000131140
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 482 of 483




                                                                          P00000131141
Case 6:15-cv-01517-AA   Document 381-365   Filed 10/15/18   Page 483 of 483




                                                                          P00000131142
